ICJ_093_LegalityNuclearWeaponsArmedConflict_WHO_NA_1996-07-08_ADV_01_NA_03_FR.txt. 88

OPINION INDIVIDUELLE DE M. ODA
[ Traduction]

1. Je suis dans l’ensemble d’accord tant avec la décision de la Cour
tendant à rejeter la demande d’avis consultatif formulée par l’Organisa-
tion mondiale de la Santé qu’avec les motifs qui justifient cette décision.

2. Je voudrais cependant faire une remarque à propos de la question
posée à la Cour par l’Assemblée mondiale de la Santé. On [ui demandait
de dire si l’«utilisation [d’armes nucléaires] par un Etat ... constituerait ...
une violation de ses obligations au regard du droit international, y com-
pris la Constitution de l'OMS» (les italiques sont de moi), or la question
de savoir si l’« utilisation [d’armes nucléaires] par un Etat ... constituerait
... une violation de ses obligations au regard du droit international» est
tout à fait distincte du point de savoir si cette «utilisation par un Etat ...
constituerait ... une violation de ses obligations au regard ... de la Cons-
titution de l'OMS». Selon mon interprétation, la Cour est priée de don-
ner un avis sur la question de savoir si cette utilisation constituerait une
violation des obligations d’un Etat aussi bien au regard du droit interna-
tional qu’au regard de la Constitution de POMS. Il semble que l’on ait
ajouté ’expression «y compris la Constitution de l'OMS» à la question
posée dans l’espoir que, si la Cour ne donnait pas suite a la question
concernant l’utilisation d’armes nucléaires au regard du droit internatio-
nal — du fait qu'elle ne se posait pas dans le cadre de l’activité de ’Orga-
nisation —, elle réserverait peut-être un accueil différent à la question de
savoir si cette utilisation contreviendrait aux obligations de l'Etat au
regard de la Constitution de l'OMS.

De ce que la Cour emploie, dans ses motifs, des termes comme «le
caractère licite ou illicite de ces causes», «la licéité ou l’illicéité de Putili-
sation d’armes nucléaires», ou l'expression: «Que des armes nucléaires
soient utilisées licitement ou illicitement», on peut déduire qu’elle ne vise
que la première question; partant de là, elle parvient à la conclusion que
la question formulée par l’ Assemblée mondiale de la Santé ne se pose pas
«dans le cadre de Pactivité» de l'OMS (avis consultatif, par. 22). Je
prétends néanmoins que la question adressée à la Cour concerne l’inter-
prétation de la Constitution de l'OMS et que l’on peut considérer qu’elle
s’est posée «dans le cadre de son activité». I] ne semble pas normal que la
Cour règle la question qui lui a été posée du simple point de vue de «la
licéité ou de Villicéité de Putilisation d’armes nucléaires au regard du
droit international» et n’accorde que peu d’attention à la question de
savoir si l’utilisation d’armes nucléaires contreviendrait aux obligations
que la Constitution de POMS impose aux Etats membres.

A la fin de son analyse, la Cour dit: «l'OMS n’est pas habilitée a
demander un avis portant sur l’interprétation de sa Constitution à l’égard

26
UTILISATION DES ARMES NUCLÉAIRES (OP. IND. ODA) 89

de questions qui se situent en dehors du cadre de ses fonctions» (avis
consultatif, par. 28). J'hésite à commenter l'avis de la Cour ét n’ai pas
l'intention d'aborder en détail ce problème puisque, selon moi, la Cour
aurait dû de toute manière s’abstenir de rendre un avis en la matière.

3. La raison pour laquelle je tiens tout particulièrement à joindre la
présente opinion à l’avis est que je crains beaucoup personnellement que,
si l’on encourage un plus ample usage de Ja fonction consultative de la
Cour — ce que certaines autorités ont récemment préconisé à plusieurs
reprises —, la Cour pourrait bien se voir saisie de demandes d’avis
consultatif plus nombreuses, caractérisées par l’inutilité et le simplisme.
Je crois fermement que la Cour internationale de Justice doit être avant
tout une institution judiciaire à laquelle il incombe de résoudre les dif-
férends de nature contentieuse entre les Etats et que l’on ne devrait at-
tendre d’elle ni qu’elle se comporte en législateur (même si certaines
évolutions du droit international sont cristallisées grâce à la jurispru-
dence de la Cour) ni qu’elle exerce la fonction d’un organe fournissant des
conseils juridiques (à ceci près que la Cour peut donner des avis sur des
questions juridiques qui se posent dans le cadre de l’activité des organisa-
tions internationales autorisées) dans les cas où il n’existe ni conflit ni dif-
férend touchant à des questions juridiques entre des Etats ou entre des
Etats et des organisations internationales.

Les demandes d’avis consultatif devraient donc, avant d’être adressées
à la Cour, faire l’objet d’un examen plus prudent de la part des organi-
sations autorisées en vertu de l’article 96 de la Charte à solliciter des avis
de la Cour et la Cour devrait d’une façon générale examiner avec le plus
grand soin la manière dont elle exerce sa fonction consultative.

4. Pendant les cinquante années de l’histoire de la Cour, celle-ci n’a été
saisie que trois fois d’une demande d’avis consultatif par une institution
spécialisée. Il s’agit des affaires suivantes: a) Jugements du Tribunal
administratif de l'OIT sur requêtes contre l'Unesco (C.I.J. Recueil 1956,
p. 77); b) Composition du Comité de la sécurité maritime de l’Organisa-
tion intergouvernementale consultative de la navigation maritime (C.I_J.
Recueil 1960, p. 150) et c) Interprétation de l'accord du 25 mars 1951
entre l'OMS et l'Egypte (C.I.J. Recueil 1980, p. 73).

Dans l’affaire intéressant l'Unesco, la Cour était priée de donner un
avis sur la compétence du Tribunal administratif de l'OIT pour connaître
des requêtes introduites par certains fonctionnaires de l'Organisation
dont l’engagement n’avait pas été renouvelé; l’affaire relative à POMCI
concernait l'interprétation de la convention portant création de l’Organi-
sation intergouvernementale consultative de la navigation maritime et la
question de savoir si le Comité de la sécurité maritime avait été établi
conformément à la convention; laffaire ayant trait à l'OMS concernait
l'application de l’accord de 1951 relatif au siège du bureau régional dans
un litige qui opposait concrètement l'OMS et l'Egypte (où le bureau
régional était situé} et qui portait sur la proposition tendant à en trans-
férer le siège hors d'Egypte contrairement au désir de ce pays.

Dans chacune de ces trois affaires, chacune des institutions spécia-

27
UTILISATION DES ARMES NUCLÉAIRES (OP. IND. ODA) 90

lisées, à savoir l’Unesco, l'OMCI et l'OMS, avait besoin de l’avis de la
Cour pour résoudre une ou plusieurs questions juridiques se posant
«dans le cadre de son activité». Ces affaires qui, dans l’histoire de la
Cour internationale de Justice, ont fait suite à des demandes formulées
par des institutions spécialisées ne sauraient être considérées comme des
précédents par rapport à la présente requête de l'OMS qui ne porte pas
sur une question se posant «dans le cadre de son activité».

*
* a

5. Le fait que POMS a présenté sa demande parce qu’elle estimait
avoir la compétence voulue sur la base de la résolution valablement
adoptée par l’Assemblée mondiale de la Santé n’empéche pas la Cour de
prendre une autre position, comme elle l’explique de fagon appropriée
dans son avis (par. 29).

Je voudrais simplement souligner ici que OMS connaissait manifeste-
ment le caractére limité de sa fonction en tant qu’institution spécialisée et
qu'il ressort des comptes rendus de l’Assemblée mondiale de la Santé que
le point de savoir si l'OMS avait compétence pour soumettre à la Cour la
question énoncée dans la résolution WHA46.40 a été vigoureusement
contesté non seulement par un certain nombre d’Etats mais également
par le secrétariat même de |’Organisation.

6. Ce n’est qu’en 1992 que certains Etats membres de POMS se sont
intéressés à l’aspect juridique des armes nucléaires — ces armes nucléaires
qui existaient depuis près de cinquante ans et existaient déjà lorsque
POrganisation a été créée. Le 12 mai 1992, lors de la troisième séance du
bureau de la quarante-cinquième Assemblée, le président a appelé l’atten-
tion sur un projet de résolution présenté par les délégations des pays sui-
vants: Bélarus, Colombie, Costa Rica, El Salvador, Honduras, Kenya,
Namibie, Nicaragua, Nigéria, Panama, Sénégal, Swaziland, Tonga et
Zimbabwe. Ce texte tendait à prier le Directeur général de

«1) renvoyer la question au Conseil exécutif pour qu’il étudie et
formule une demande d’avis consultatif à la Cour internationale de
Justice sur le statut, au regard du droit international, de l’utilisation
des armes nucléaires compte tenu de leurs graves répercussions sur la
santé et l’environnement;

2) rendre compte à la quarante-sixième Assemblée mondiale de la
Santé» (A4S/A/Conf. Paper n° 2; 9 mai 1992).

Le bureau a cependant décidé de ne pas inscrire «cette question» à
l’ordre du jour (WHA45/1992/REC/3: Quarante-cinquième Assemblée
mondiale de la Santé, 1992, Procés-verbaux des commissions). La raison

28
UTILISATION DES ARMES NUCLÉAIRES (OP. IND. ODA) 91

est clairement expliquée par le conseiller juridique, M. Piel, dans une
déclaration faite le lendemain 13 mai 1992 où il dit:

«La raison ... tient à plusieurs facteurs, y compris des doutes

graves sur le mandat de l'OMS ... La question de savoir si l’utilisa-
tion d’armes nucléaires est licite ou illicite ne relève pas de façon
aussi évidente des vingt-deux fonctions dévolues à l'OMS en vertu de
l'article 2 de sa Constitution ou des treize fonctions de l’Assemblée
de la Santé définies dans l’article 18.
Si l’on veut obtenir un avis consultatif, il faut que le problème soit
réel, autrement dit qu'il soit lié à un litige potentiel véritable, ne
relève pas de la pure spéculation ou ne présente pas simplement un
intérêt intellectuel.

En tant que conseiller juridique ... je dois vous faire connaître les
graves doutes que j’éprouve quant à la question du mandat et de la
compétence de l'OMS. Mon opinion mûrement réfléchie est que le
problème est trop complexe, risque d’entraîner trop de difficultés et
de doubles emplois à l’intérieur du système des Nations Unies, pour
que l’Assemblée de la Santé se prononce à son sujet cette année. Je
suggérerais donc que vous envisagiez de ne pas inscrire pour le
moment une question supplémentaire à l’ordre du jour de l’Assem-
blée» (WHA45/1992/REC/2: Quarante-cinquième Assemblée mon-
diale de la Santé, 1992, Comptes rendus in extenso des séances plé-
nières, p. 223 [traduction ]).

*

7. L'inscription du point 32 relatif aux «Effets des armes nucléaires
sur la santé et l’environnement» à l’ordre du jour de la quarante-sixième
Assemblée mondiale de la Santé, en 1993, sur proposition du Nicaragua,
du Panama et du Vanuatu (EB91/36) s’est heurtée à une objection lors de
la séance du Conseil exécutif tenue le 29 janvier 1993. Le conseiller juri-
dique a indiqué

«qu’il avait reçu le 22 décembre 1992 une lettre du bureau du Secré-
taire général adjoint aux affaires juridiques de l'ONU, convenant
que l'Organisation des Nations Unies elle-même était mieux en
mesure de traiter de la question de l’illégalité des armes nucléaires».

Il a réitéré qu’il convenait «de renvoyer la question de lillégalité à
l'Organisation des Nations Unies» (EB91/1993/REC/2: Conseil exécutif,
quatre-vingt-onzième session, Procès-verbaux, p. 265-266). Le Conseil
exécutif ne semble pas avoir prêté suffisamment attention à l’opinion du
conseiller juridique.

8. A la quarante-sixième Assemblée, en mai 1993, le bureau a, sur la
proposition du Conseil exécutif, approuvé à sa première séance l’inscrip-
tion à l’ordre du jour, en tant que point 33, de la question intitulée
«Effets des armes nucléaires sur la santé et l’environnement» (WHA46/

29
UTILISATION DES ARMES NUCLÉAIRES (OP. IND. ODA) 92

1993/REC/3: Quarante-sixième Assemblée mondiale de la Santé, 1993,
Procès-verbaux et rapports des commissions, p. xvii et p. 2).

La commission B était saisie, au titre de ce point de l’ordre du jour, du
rapport du Directeur général intitulé «Effets des armes nucléaires sur la
santé et l’environnement» (A/46/30: 26 avril 1993) ainsi que d’un projet
de résolution proposé par les délégations des vingt et un Etats suivants:
Bahreïn, Bélarus, Bolivie, Colombie, Comores, Cuba, Iles Cook,
Kazakhstan, Kenya, Kiribati, Lituanie, Mexique, Namibie, Ouganda,
Papouasie-Nouvelle-Guinée, République de Moldova, Swaziland, Tonga,
Vanuatu, Zambie et Zimbabwe (WHA46/1993/REC/3: Quarante-sixième
Assemblée mondiale de la Santé, 1993, Procès-verbaux et rapports des
commissions, p. 274); le libellé de ce texte était exactement identique à
celui qui est devenu la résolution WHA46.40.

Lorsqu'il s’est adressé à la commission, à sa huitième séance, le 11 mai
1993, le conseiller juridique a émis un avis négatif, comme il l’avait fait
l'année précédente. Selon lui, «il revenait à l’Assemblée générale des
Nations Unies et non à l’Assemblée de la Santé de décider si un avis
consultatif était nécessaire sur la question de l’illégalité». Pour lui,

«[i]l serait plus urgent d’entamer de nouvelles négociations sur le
désarmement qui déboucheraient sur une convention véritablement
internationale portant sur toutes les armes nucléaires, mais cela irait
au-delà du mandat de l'OMS en matière de santé» (ibid., p. 276).

Les représentants de la Zambie, du Mexique, de Tonga, du Vanuatu, du
Swaziland, de la Colombie, du Zimbabwe et de la Namibie — qui figu-
raient parmi les auteurs du projet de résolution — ainsi que le représentant
de la Barbade ont tous appuyé le projet en question (ibid., p. 276-279).

En revanche, les Etats-Unis ont proposé qu’il soit décidé que le projet
de résolution ne ressortissait pas à la compétence de POMS (ibid.
p. 278); la proposition des Etats-Unis a été appuyée par le Danemark,
s’exprimant au nom des Etats membres de la Communauté européenne
(ibid., p. 278), ainsi que par l’Autriche et le Sénégal (ibid., p. 278-279).

9. Les délégués de certaines organisations non gouvernementales qui
assistaient à l’Assemblée en tant qu’observateurs ont fait écho à ce projet
de résolution. L’Association internationale des médecins pour la préven-
tion de la guerre nucléaire a estimé que «?OMS serait bien inspirée de
solliciter un avis sur la question auprés de la Cour internationale de Jus-
tice et qu’elle disposait de la compétence voulue pour le faire». Selon
Y Association, «la demande de l'OMS est peut-être la seule occasion qui
s’offre à la communauté sanitaire mondiale de solliciter une solution à
son plus grave probléme de santé» (ibid., p. 279). La Fédération mon-
diale des associations de la santé publique a informé l’Assembiée mon-
diale de la Santé à la neuvième séance qu’elle avait

«adopté à l’unanimité une résolution sur les armes nucléaires et la
santé publique qui, notamment, invitait instamment l’Assemblée
mondiale de la Santé à demander un avis consultatif à la Cour inter-

30
UTILISATION DES ARMES NUCLÉAIRES (OP. IND. ODA) 93

nationale de Justice sur la licéité de l’utilisation des armes nucléaires,
afin de dissiper les doutes qui continuent de prévaloir en matière
juridique sur l'attitude des puissances nucléaires à l'égard de ces
armes et de jeter les bases légales de l'instauration progressive d’un
monde non nucléaire» (WHA46/1993/REC/3: Quarante-sixième
Assemblée mondiale de la Santé, 1993, Procès-verbaux et rapports
des commissions, p. 280).

10. La motion des Etats-Unis tendant à ce qu’«il soit décidé que le
projet de résolution ne ressortit pas à la compétence de TOMS» a été
rejetée, à la suite d’un vote au scrutin secret, par 62 voix contre 38, avec
3 abstentions (ibid., p. 281).

Le conseiller juridique a de nouveau adopté, à la dixième séance, une
attitude négative à l’égard du projet de résolution lorsqu'il a affirmé:

«La question de lillégalité des armes nucléaires relevant claire-
ment du mandat de l'Organisation des Nations Unies ... il est mani-
festement du ressort de l’Assemblée générale de soumettre la ques-
tion de l’illégalité à la Cour internationale de Justice pour un avis
consultatif».

Il a souligné que, «d’un point de vue purement juridique, soumettre la
question de l’illégalité à la Cour n’entre pas dans le cadre du mandat nor-
mal de OMS» (ibid., p. 282). De son côté, le Directeur général a dit:
«le contenu du projet de résolution soulève certains problèmes délicats.
Certes l'OMS doit continuer d'étudier ce qui constitue sans aucun doute
une question majeure, mais la collaboration est indispensable dans le
cadre du système des Nations Umies» (ibid., p. 283).

11. Le nouvel amendement proposé par les Etats-Unis «pour mainte-
nir l'engagement de POMS à poursuivre l’examen de la question, tout en
évitant les difficultés que soulèverait la saisine de la Cour internationale
de Justice» s’est heurté aux objections émises par la représentante du
Vanuatu, s’exprimant en tant que coauteur du projet de résolution, ainsi
que par les représentants du Mexique, de la Zambie, de la Papouasie-
Nouvelle-Guinée, de Tonga, de la Libye et de l’Ouganda mais a été
appuyé par la Finlande (ibid., p. 284-285). Le Sénégal a adopté une posi-
tion assez réservée sur le projet de résolution (ibid., p. 285).

Il est tout particulièrement intéressant de noter que, en ce qui concerne
les dépenses que pourrait entraîner une demande d’avis adressée à la
Cour, le délégué d’une organisation non gouvernementale, l’Association
internationale des médecins pour la prévention de la guerre nucléaire, a
déclaré:

«PAssociation et ses organismes nationaux affiliés ainsi que diverses
organisations bénévoles dans le monde entier aideront POMS dans
son initiative en obtenant des fonds extrabudgétaires si la commis-
sion approuve le projet de résolution à l’examen» (ibid., p. 285).

L’amendement des Etats-Unis a été rejeté par 60 voix contre 33, avec
5 abstentions.

31
UTILISATION DES ARMES NUCLÉAIRES (OP. IND. ODA) 94

Une nouvelle motion des Etats-Unis demandant que la décision sur
l'amendement soit prise à la majorité des deux tiers a également été
rejetée par 64 voix contre 31, avec 2 abstentions (WHA46/1993/REC/3:
Quarante-sixième Assemblée mondiale de la Santé, 1993, Procès-verbaux
et rapports des commissions, p. 285).

Le texte initial du projet de résolution présenté à la commission B a été
approuvé par 73 voix contre 31, avec 6 abstentions (cinquante-quatre
Etats étant absents) (ibid., p. 286). L'Australie, la Nouvelle-Zélande et la
Suède ont indiqué qu'elles s'étaient abstenues de voter sur le projet, n’esti-
mant pas l'OMS compétente pour adopter une telle mesure (ibid., p. 286).

12. Il est extrêmement important de noter que, devant la commission,
les débats entre les auteurs du projet de résolution et les opposants ont
été exclusivement centrés sur la question de savoir si la proposition ten-
dant à demander un avis consultatif à la Cour devait être adoptée dès lors
qu’elle relevait de la compétence de POMS. Les questions de fond qui
devaient être posées à la Cour et qui naturellement avaient des incidences
juridiques ou politiques n’ont fait l’objet d’aucune discussion et n’ont pas
été développées.

*

13. A la treizième séance plénière, le 14 mai 1993, qui était aussi le der-
nier jour de la quarante-sixième session de l’Assemblée, on a examiné sur
la base du rapport de la commission B la résolution intitulée «Effets des
armes nucléaires sur la santé et l’environnement». Le représentant des
Etats-Unis a dit sa stupéfaction de constater que tant d’orateurs avaient
décidé de passer outre à l’avis du conseiller juridique de l'OMS et il a
invité l’Assemblée, réunie en séance plénière, à revenir sur la décision de
la commission B (WHA46/1993/REC/2: Quarante-sixième Assemblée
mondiale de la Santé, 1993, Comptes rendus in extenso des séances plé-
nières, p. 273).

Le Royaume-Uni a appuyé les Etats-Unis. Son représentant a dit:

«[nlous partageons la conviction du propre conseiller juridique de
l'OMS ... à savoir que cette question ne relève pas de la compétence de
POMS ... Un renvoi à la Cour internationale de Justice est en tout cas
une opération inutile, dispendieuse et perturbatrice.» (/bid., p. 273.)

La France a exprimé son intention de voter contre le projet de résolution
et a déclaré:

«le Gouvernement français estime que l’Assemblée mondiale de la
Santé n’est pas l’enceinte appropriée pour traiter d’un tel sujet aux
connotations purement politiques. Ma délégation déplore que les
travaux de l’Assemblée, aux implications si importantes pour la
santé des peuples du monde, aient été perturbés et retardés par des
considérations politiques qui n'avaient pas lieu d’être.» (lbid.,
p. 277.)

32
UTILISATION DES ARMES NUCLÉAIRES (OP. IND. ODA) 95

En revanche les représentants du Mexique, du Vanuatu, de la Zambie, de
Tonga et de la Colombie — coauteurs du projet de résolution initial —
ont adopté une position contraire (WHA46/1993/REC/2: Quarante-
sixième Assemblée mondiale de la Santé, 1993, Comptes rendus in extenso
des séances plénières, p. 274-277).

Prenant de nouveau la parole, le conseiller juridique a dit qu’«il
n’entrait pas dans la compétence normale ou le mandat de l'OMS de trai-
ter de la licéité ou de Villiceité de l’utilisation des armes nucléaires» (ibid.,
p. 278). Selon lui, «la question fondamentale ultime concerne le mandat
et la compétence» et il considérait que «l'OMS n'avait pas juridiquement
pour mandat de traiter du problème de la licéité ou de le renvoyer à la
Cour internationale de Justice» (ibid., p. 278). Le Directeur général a
implicitement montré ses hésitations quand il a déclaré:

«Nous continuerons à exercer notre activité dans le cadre de notre
mandat en tant qu’organisme technique et centre de coopération des
Etats membres, avec pour mission d’agir en tant qu’autorité direc-
trice et coordonnatrice, dans le domaine de la santé, des travaux
ayant un caractère international.» (Jbid., p. 279.)

14. Un vote a eu lieu sur le point de savoir si l’on devait recourir au
scrutin secret; le résultat a été 75 voix pour, 33 voix contre et 5 absten-
tions. Dans le vote sur le projet de résolution, il y a eu 73 voix pour,
40 voix contre et 10 abstentions (quarante et un Etats étaient absents)
(ibid., p. 282). Le projet de résolution a ainsi été adopté le 14 mai 1993
par soixante-treize voix seulement sur cent soixante-quatre Etats membres.

Le vote ayant lieu au scrutin secret, le président n’a pas autorisé les
Etats à faire connaître leur position avant les opérations de vote; mais,
une fois le vote intervenu, l’Australie, la Nouvelle-Zélande, le Canada et
les Pays-Bas ont répété que la question de la licéité de l’utilisation des
armes nucléaires et le renvoi de cette question devant la Cour internatio-
nale de Justice excédaient manifestement le mandat de l'OMS (ibid.
p. 282-283).

*

15. L’adoption à la quarante-sixième Assemblée mondiale de la Santé,
en 1993, de la résolution par laquelle la Cour était priée de donner un
avis a été expliquée lors des récentes audiences publiques (30 octobre
1995) par M. Vignes; celui-ci — qui a été nommé de nouveau au poste de
conseiller juridique après la quarante-sixième Assemblée (il occupait déjà
ce poste lors de la précédente affaire consultative concernant POMS en
1980) — s’est exprimé en ces termes:

«[Clette question est sans précédent. Elle est sans précédent en ce
sens qu’elle soulève pour la première fois un aspect dont l’Organisa-
tion mondiale de la Santé ne s'était jusqu'ici jamais préoccupée et
qui n'apparaissait dans aucun des rapports présentés par le Direc-
teur général. Il n’est plus seulement question maintenant des «effets

33
UTILISATION DES ARMES NUCLÉAIRES (OP. IND. ODA} 96

de l'utilisation de l’arme nucléaire», il est désormais question de «la
licéité de l’utilisation de l’arme nucléaire».

Pourquoi et comment cet aspect nouveau avait-il été soulevé? I]
est difficile de le dire. Mais il apparaît cependant, à la lecture des
débats, que, outre les gouvernements ayant demandé l'inclusion du
point à l’ordre du jour et les coauteurs du projet de résolution, deux
organisations non gouvernementales au moins aient été associées à
la préparation de cette résolution. ... Il semble en outre, mais ce n’est
évidemment plus le cas aujourd’hui, que le non-aboutissement à
cette époque de tentatives faites à l’Assemblée générale ... en vue
d’obtenir d’elle qu’elle décide d’une demande d’avis consultatif ait
également joué un rôle.» (CR 95/22, p. 30.)

Nous ne pouvons pas ne pas tenir compte des interprétations données
par les fonctionnaires compétents de l'Organisation.

* *

16. Non seulement l'OMS n’a pas la compétence voulue pour deman-
der un avis consultatif à la Cour sur la question susmentionnée — qui ne
paraît pas se poser «dans le cadre de son activité» — comme la Cour la
dit dans son avis, mais encore il semble clair, à en juger par les procès-
verbaux et comptes rendus des quarante-cinquième et quarante-sixième
Assemblées mondiales de la Santé, tenues respectivement en 1992 et en
1993, que la résolution WHA46.40 doit son origine à quelques organisa-
tions non gouvernementales qui avaient apparemment échoué dans leurs
tentatives antérieures pour faire adopter par l’Assemblée générale des
Nations Unies une demande d’avis consultatif en la matière.

La Cour aurait dû tenir pleinement compte du fait que, si la résolu-
tion WHA46.40 a bien été adoptée par la majorité des membres de
l’Assemblée mondiale de la Santé, elle a été adoptée malgré les fortes
objections soulevées non seulement par un certain nombre d'Etats mais
aussi par le conseiller juridique de l'Organisation qui avait parfaitement
conscience de ce que POMS n’avait pas compétence pour demander un
avis consultatif à la Cour — et qui la dit.

(Signé) Shigeru ODA.

34
